Title: To Alexander Hamilton from Thomas Newton, Junior, 11 July 1790
From: Newton, Thomas, Jr.
To: Hamilton, Alexander


Norfolk [Virginia] July 11, 1790. “I wrote you the 27th of last month, this serves to cover a Certificate of two of the most able seamen we have in these parts, of the most proper spot for erecting a Light house, the stone which was formerly intended for the purpose, will be in the two acres, as that is reserved by our act of Assembly I imagine it will make no differance. The Gentlemen are of opinion that it Woud be best to build with wood, in which opinion I join, as it wou’d take three or four years in all probability to finish one of stone, whilst that of wood cou’d be done by October twelve months or less time, as it cou’d be framed & all the materials carried to the spot in a proper season.…”
